         Case 1:19-cr-00015-DLH Document 91 Filed 05/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER DENYING SECOND
              Plaintiff,            )     MOTION TO AMEND CONDITIONS
                                    )     OF PRE-TRIAL RELEASE
       vs.                          )
                                    )
Jesse Marcus Berger,                )     Case No.: 1:19-cr-15
                                    )
              Defendant.            )
_____________________________________________________________________________

       Defendant is currently detained pending residential facility placement. (Doc. No. 52). His

previous request for release to Hope Manor was denied on April 2, 2020. (Doc. No. 86). He now

repeats his request to be released to Hope Manor. (Doc. No. 89).

        As previously expressed by this Court, defendant’s past behavior leads the Court to

seriously doubt his interest in complying with the law and committing to treatment. But even

setting aside these concerns, Hope Manor is not an appropriate facility. While it appears to

provide some services such as random testing and support groups, it does not provide the

structure and support of an approved inpatient residential treatment center or halfway house

placement, as required by the court under these circumstances. Available information shows

Hope Manor is not the right option for this defendant. In short, nothing has changed since denial

of defendant’s previous motion. As such, his request (Doc. No. 89) is DENIED.

       IT IS SO ORDERED.

       Dated this 12th day of May, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter
                                                    United States Magistrate Judge




                                               1
